DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 2/3/2022 has been entered. Claim 1 was amended and claims 14-15 and 25-59 were canceled. Thus, claims 1-13 and 16-24 are pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Birk (US 2012/0203061 A1) in view of Fried et al. (“Metabolic Surgery for the Treatment of Type 2 Diabetes in Patients with BMI <35 kg/m2: An Integrative Review of Early Studies” article attached) and Forsell (US 2001/0011543 A1).
Regarding claim 1, Birk discloses an organic method for treatment comprising: 
deploying a device (bariatric device 10) (Fig. 5A-5C) having a member (cardiac member 12 with one inflatable body 27) (Figs. 5A-5C) with a surface (surface of cardiac member 12 in contact with the stomach wall) (Fig. 5A-5C) that is shaped to a portion of the gastrointestinal tract of the patient to the portion of the gastrointestinal tract (cardiac member 12 shaped to fit upper stomach) (Fig. 5A-5C);
applying stress with the surface of the deployed device to the portion of the gastrointestinal tract to apply a treatment by decreasing transit time of intraluminal content through another portion of the gastrointestinal tract, and the applying stress producing satiety in the patient (pressure applied to cardiac region of stomach by cardiac member 12 in order to induce weight loss; as Birk teaches applying stress to a portion of the gastrointestinal tract as claimed, the Birk device would also inherently function to decrease the transit time of intraluminal content through another portion of the gastrointestinal tract as claimed, as according to the Applicant’s own specification page 1 lines 20-27 this application of stress by the device is the only step required in order to cause a natural neurohormonal response which yields this result) (abstract, lines 1-9; claim 1, lines 2-4, 7-8);
and titrating the stress applied with the surface of the deployed device (compression on stomach can be adjusted) (Figs. 5A-5C; para. [0108], lines 1-14).
Birk does not disclose a method of treating metabolic disease in a patient having a metabolic disease, and wherein the patient is not obese or morbidly obese.
However, Fried teaches a method of treating metabolic disease in a patient having a metabolic disease (bariatric surgeries, including restrictive procedures such as laparoscopic adjustable gastric banding, specifically for treating type 2 diabetes in a patient; in particular, the restrictive procedures reviewed achieved a 72.2% resolution rate off diabetes medication) (Fried; abstract; Table 3; Fig. 2; page 777, right column, last paragraph; page 783, right column, second paragraph), and wherein the patient is not obese or morbidly obese (in Fried, patients initially had type 2 diabetes and an overweight BMI of 25.0-25.9 or a mildly obese BMI of 30.0-35.0; at 6 months or more after surgery, the overweight groups tend to move towards normal weights and the mildly obese groups tend to move towards overweight) (Fired; abstract; Fig. 1; Table 3; page 781, “BMI, FPG, HbA1C, and Medication Status by Procedure Subgroups” section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Birk method by adding the step of choosing to implant a bariatric device such as the Birk device into a patient who has the metabolic disease of type 2 diabetes, and wherein the patient is not obese or morbidly obese, as taught by Fried, for the purpose of treating type 2 diabetes such that those patients may be able to stop taking all diabetes medication entirely (Fried; Fig. 2; page 783, right column, second paragraph).
Birk does not disclose titrating the stress according to activity of the patient to regulate caloric intake, wherein said titrating the stress is applied based on the patient’s activity to treat the metabolic disease while avoiding satiety from the applied stress interfering with the patient’s consumption of calories.
However, Forsell teaches controlling food flow in a patient (Forsell; title) including titrating the stress according to activity of the patient to regulate caloric intake (when the stoma is reduced, such when between meals or sleeping, the stress is increased on the stomach; when the stoma is enlarged, such as when eating, the stress on the stomach is decreased; sensors to detect when the patient is eating or not so the stress can be appropriately changed) (Forsell; para. [0038]), wherein said titrating the stress is applied based on the patient’s activity to treat the metabolic disease while avoiding satiety from the applied stress interfering with the patient’s consumption of calories (sensors detect when a patient is eating or not; stoma is enlarged when the patient is eating, thus applying less stress to the stomach and allowing a patient to eat more normally; as Forsell teaches the titration step being applied based on the patient’s activity as claimed, the titrated stress would also inherently be able to treat metabolic disease as claimed, as according to the Applicant’s own specification page 1 lines 20-27 the application of stress by the device is the only step required by the device to treat metabolic disease) (Forsell; para. [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Birk method by modifying the Birk sensors 88 to be able to detect when a patient is eating and titrating the stress according to activity of the patient to regulate caloric intake, wherein said titrating the stress is applied based on the patient’s activity to treat the metabolic disease while avoiding satiety from the applied stress interfering with the patient’s consumption of calories, as taught by Forsell, for the purpose of treating patients suffering from heartburn and reflux disease (Forsell; para. [0038]). 
Moreover, since the combination of references collectively teach the modified invention as claimed, it is obvious to one of ordinary skill in the art to utilize the modified the Birk’s reference for also treating metabolic disease in the case of the patient having a metabolic disease. 
Regarding claim 2, the modified Birk method teaches said applying stress includes applying an outward pressure on a wall of the portion of the gastrointestinal tract (pressure applied to upper portion of stomach by cardiac member 12) (Birk; Figs. 5A-5C; claim 1, lines 2-4, 7-8).
Regarding claim 3, the modified Birk method teaches said titrating the stress applied includes adjusting applied stress intermittently (pressure applied to stomach by cardiac member 12 is varied when expanded/unexpanded, and can be varied based on when a patient is eating) (Birk; Figs. 5A-5C; claim 1, lines 2-4, 7-8) (Birk; para. [0108], lines 1-14; para. [0198], lines 1-12).
Regarding claim 4, the modified Birk method teaches said titrating stress applied includes adjusting applied stress intermittently according to the patient's circadian rhythm (pressure applied to stomach can be varied based on when a patient is sleeping) (Birk; para. [0199], lines 13-17).
Regarding claim 5, the modified Birk method teaches wherein said adjusting applied stress intermittently according to the patient's circadian rhythm includes applying more stress during a sleeping portion of the patient's circadian rhythm than during a waking portion of the patient's circadian rhythm (when the stoma is reduced, such as during sleep, the stress is increased on the stomach; when the stoma is enlarged, such as when eating, the stress on the stomach is decreased) (Forsell; para. [0038]).
Regarding claim 6, the modified Birk method teaches said adjusting applied stress intermittently according to the patient's circadian rhythm includes applying less stress during an eating portion of the patient's circadian rhythm than during post-prandial portions of the patient's circadian rhythm (when the stoma is reduced, such as between meals, the stress is increased on the stomach; when the stoma is enlarged, such as when eating, the stress on the stomach is decreased) (Forsell; para. [0038]).
Regarding claim 7, the modified Birk method teaches wherein said applying stress includes applying stress to the cardiac portion of the stomach with said member wherein said titrating the stress applied includes adjusting the stress applied with said member to the cardiac portion of the stomach (pressure applied to cardiac region of stomach by cardiac member 12 can be adjusted) (Birk; Figs. 5A-5C; para. [0108], lines 1-14; claim 1, lines 2-4, 7-8).
Regarding claim 8, the modified Birk method teaches wherein said member comprises a cardiac member and wherein said applying stress to the cardiac portion of the stomach includes positioning a cardiac surface of said cardiac member against the cardiac portion of the stomach (cardiac member 12 at cardiac portion of stomach) (Birk; Figs. 5A-5C) and applying stress to the cardiac portion of the stomach with said cardiac surface (pressure applied to cardiac region of stomach by cardiac member 12) (Birk; claim 1, lines 2-4, 7-8), said cardiac surface sized and shaped to the cardiac portion of the stomach (cardiac member 12 shaped to fit upper stomach) (Birk; Fig. 5A-5C) and including an opening over the esophageal gastric junction for the passage of luminal contents through said opening (opening in the top of cardiac member 12 closest to esophagus) (Birk; Figs. 5B-5C).
Regarding claim 9, the modified Birk method teaches wherein said modulating stress includes adjusting the length of at least one elongated member connecting an esophageal member in the esophagus of the patient with the cardiac member (length of fixation elements 31 connecting cardiac member 2 and esophageal element 36 can be adjusted) (Birk; Figs. 5A-5C; para. [0108], lines 1-14).
Regarding claim 10, the modified Birk method teaches wherein said cardiac member has a body supporting said cardiac surface (part of cardiac member 12 not in direct contact with the stomach wall supports the part of cardiac member 12 in contact with the stomach wall) (Birk; Figs. 5A-5C) and wherein said adjusting stress includes positioning an expandable deviceApplicantsRandal S. Baker et al. Serial No.15/019,497Page4between the body and the cardiac portion of the stomach (other inflatable body 27) (Birk; Figs. 5A-5C) and adjusting the expanded state of said expandable device (other inflatable body 27 can expand to apply more compression to the cardia) (Birk; para. [0115], lines 1-3, 19-23).
Regarding claim 11, the modified Birk method teaches wherein said expandable device comprises a bladder (other inflatable body 27) (Birk; Figs. 5A-5C) and wherein said adjusting the expanded state of said expandable device includes supplying a fluid to or withdrawing a fluid from said bladder (inflation element 28 adds/removed fluid from inflatable body 27) (Birk; para. [0115], lines 1-3, 19-23).
Regarding claim 13, the modified Birk method teaches wherein said cardiac member has a modulus of rigidity that is adjustable (cardiac member with one inflatable body 27; inflatable body can inflate/deflate, thus adjusting its modulus of rigidity) (Birk; para. [0115], lines 1-3, 19-23) and including adjusting the modulus of rigidity of the cardiac member to adjust stress applied by said cardiac surface to the cardiac portion of the stomach (one inflatable body 27 can expand to apply more compression to the cardia) (Birk; para. [0115], lines 1-3, 19-23).
Regarding claims 16 and 21, the modified Birk method teaches the method as previously claimed, including a control that is adapted to adjust stress applied by said device member surface, said control adapted to control said adjusting of applied stress intermittently (According to the Applicant’s specification page 5 lines 21-24, the control is an external control member and internal control member, wherein in the Applicant’s specification page 13 lines 16-19 the internal control is an internal sensor and in the Applicant’s specification page 14 lines 5-10, the external control is a device which can run programs. Birk teaches remote controller 86 which communicates by RF waves to a sensor 88 inside the patient in order to adjust pressure applied.) (Birk; para. [0130], lines 1-7); para. [0173], lines 1-13; para. [0174], lines 1-11).
Regarding claim 17, the modified Birk method teaches wherein said control includes an external control member that is adapted to be positioned external the patient (remote controller 86) (Birk; para. [0174], lines 1-11) and electromagnetically coupled (communicates with RF waves) (Birk; para. [0130], lines 1-7) with an internal control member that is adapted to be positioned internal the patient (sensors 88 inside the patient) (Birk; para. [0173], lines 1-13).
Regarding claim 18, the modified Birk method teaches wherein said external control member is programmable with a program to adjust the applied stress intermittently (remote controller receives information from sensors to control adjustment actuation) (Birk; para. [0172], lines 1-8).
Regarding claim 19, the modified Birk method teaches including allowing the patient to adjust the program with said external control member (remote control 86 in which a physician can control the pressure applied) (Birk; para. [0174], lines 1-11).
Regarding claim 20, the modified Birk method teaches wherein said control includes at least one sensor, sensing a chemical level of the patient with said at least one sensor and adjusting the applied stress as a function of chemical level sensed by said sensor (sensors 88 can detect glucose or pH, and thereby adjust expansion/contraction pressure on the patient depending on the sensed values) (Birk; para. [0199], lines 1-3).
Regarding claim 22, the modified Birk method teaches said metabolic disease comprises at least type II diabetes (Fried; abstract).
Regarding claim 23, the modified Birk method teaches wherein said titrating the stress includes applying or increasing stress with said surface to a portion of the gastrointestinal tract of the patient when the patient is not eating as determined from monitoring the patient’s circadian rhythm (when the stoma is reduced, such as between meals, the stress is increased on the stomach; sensors detect when a patient is eating or not) (Forsell; para. [0038]); 
and removing or Applicants:Randal S. Baker et al.Serial No.:15/019,497Page:6decreasing the amount of said stress applied to the portion of the gastrointestinal tract of the patient when the patient is eating, as determined from monitoring the patient’s circadian rhythm, said decreasing being with the respect to the stress applied when the patient is not eating (when the stoma is reduced, such as between meals, the stress is increased on the stomach; when the stoma is enlarged, such as when eating, the stress on the stomach is decreased; sensors detect when a patient is eating or not) (Forsell; para. [0038]).
Regarding claim 24, the modified Birk method teaches said metabolic disease comprises at least type II diabetes (Fried; abstract).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Birk in view of Fried and Forsell as applied to claim 11 above, and further in view of Baker (US 2007/0293716 A1) and Saadat et al. (US 2005/0192629 A1).
Regarding claim 12, the modified Birk method teaches the invention as previously claimed, but does not teach including another bladder that is not between the body and the cardiac portion of the stomach and a pump, wherein said pump transfers a fluid between said bladder and said another bladder in order to adjust stress applied to the cardiac portion of the stomach.
However, Baker teaches a bariatric device and method (Baker; title) which has a fluid reservoir that is not between the body and the cardiac portion of the stomach (fluid reservoir 30 connected to device 27 is not between the body in contact with a cardiac stomach portion and cardiac portion of the stomach) (Baker; Figs. 4-5) and a pump (pump) (Baker; para. [0053], lines 12-13), wherein said pump transfers a fluid between said fluid reservoir and said another bladder in order to adjust stress applied to the cardiac portion of the stomach (increase/decrease size of chamber 24, which puts stress on stomach) (Baker; para. [0053], lines 12-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Birk method by adding a separate fluid reservoir, as taught by Baker, for the purpose of have a means to control the inflation/deflation of the inflatable bodies of Birk. Furthermore, Saadat teaches a method for regulating a gastric stoma (Saadat; title) in which the fluid reservoir 502 is elastic (Saadat; para. [0144], lines 3-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Birk method by having the fluid reservoir be elastic, as taught by Saadat, for the purpose of allowing the fluid reservoir to accommodate any extra needed fluids inside by way of stretching.
Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive.
On page 6 in the third paragraph of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections. 
On page 7 in the last two paragraphs of the Applicant’s remarks, the Applicant argues that the Examiner did not provide any teaching, suggestion, or motivation to combine the references used in the 35 U.S.C. 103 rejection. However, the Examiner respectfully disagrees. The Examiner did provide motivation to combine the references to reject the claimed invention. Specifically, as detailed in the rejection of claim 1 above, one or ordinary skill in the art would be motivated to combine Birk with Fried for the purpose of treating type 2 diabetes such that those patients may be able to stop taking all diabetes medication entirely (Fried; Fig. 2; page 783, right column, second paragraph), and to further combine Birk with Forsell for the purpose of treating patients suffering from heartburn and reflux disease (Forsell; para. [0038]). Thus, the references have motivation to be combined, and the combination can thus still be used to teach the claimed invention. 
On page 8 in the second paragraph of the Applicant’s remarks, the Applicant argues that treating heartburn and reflux is not analogous to treating metabolic disease, and so treating heartburn and reflux cannot be the motivation for combining references for an invention directed to treating metabolic disease. However, the Examiner respectfully disagrees. The Examiner is not using Forsell to teach treating a metabolic disease, as that limitation is taught by Fried as detailed in the claim 1 rejection above. The Examiner also did not equate heartburn and reflux to a metabolic disease. Rather, the Examiner used Forsell to modify Birk such that the Birk device could be used to additionally treat heartburn and reflux. The modification would thereby allow for the Birk invention to be used to treat both the metabolic disease of diabetes (as taught by Fried) and heartburn/reflux (as taught by Forsell). Furthermore, according to the MPEP, a prior art reference anticipates a claimed process if the device carries out the process during normal operation (see MPEP 2112.02). Therefore, as according to the Applicant’s own specification page 1 lines 20-27 the application of stress by a device is the only step required in order to cause a natural neurohormonal response to yield the result of treating metabolic disease, the application of stress in Forsell for treating heartburn/reflux (stress applied when the stoma is reduced or closed between meals; stress reduced with the stoma opening when patient is eating) (Forsell; para. [0038]), and thereby in Birk modified by Forsell, would naturally and inherently anticipate the Applicant’s claimed treatment of metabolic disease. Therefore, the Birk reference modifications by Fried and Forsell both treat metabolic disease, thereby ensuring the modified Birk reference can treat metabolic disease. Thus, the current prior art of record can still be used to teach the claimed invention. 
On page 8 in the last paragraph of the Applicant’s remarks, the Applicant argues that treating heartburn and reflux is not in the same field of endeavor as treating metabolic disease, and thus the Forsell reference is non-analogous. However, the Examiner respectfully disagrees. in response to applicant's argument that Forsell is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, as all of the prior art references used to reject claim 1 are in the field of using a device to control food-flow in a patient (Birk, abstract; Fried, abstract, Table 3, Fig. 2, page 777 right column last paragraph, page 783 right column second paragraph; Forsell, abstract), these references are analogous. Thus, Forsell is analogous to the other prior art of record, and can therefore still be used to teach the claimed invention.  
On page 9 in the last three paragraphs of the Applicant’s remarks, the Applicant argues that the combination of references renders the primary reference unsatisfactory for its intended purpose as the Birk and Fried references are for weight loss, and thus cannot be used with the Forsell reference to teach the claimed limitation of avoiding satiety. However, the Examiner respectfully disagrees. Having a metabolic disease such as diabetes does not preclude a patient from also having or developing heartburn/reflux. The modified Birk reference can treat both diabetes and heartburn/reflux depending upon its titration use. This is because Forsell teaches that the same invention can be used to treat both obesity and heartburn/reflux depending upon its current operation (Forsell; para. [0008]), and Birk already teaches pressure applied can be titrated based on information from sensors (Birk; para. [0108]; para. [0173]) similar to how Forsell uses a pressure sensor to determine when a patient is eating to treat heartburn and reflux (Forsell; para. [0038]) or to determine when a patient is eating to treat obesity and/or to avoid injurious pressures (Forsell; para. [0036]) depending upon which mode of operation is desired. Thus, the modification of Birk in view of Fried with the Forsell references would not render the modified Birk invention unsatisfactory for its intended use, and the current combination of references can still be used to teach the claimed invention. 
On page 10 in the second paragraph of the Applicant’s remarks, the Applicant argues that the Birk/Fried mechanism for inducing weight loss for resolving metabolic disease is counteracted by Forsell’s avoiding interference with the consumption of calories when treating heartburn and reflux, thus there is no reasonable expectation of success. However, the Examiner respectfully disagrees. Birk teaches a device where the applied stress can be titrated (compression on stomach can be adjusted) (Birk; Figs. 5A-5C; para. [0108], lines 1-14). Forsell teaches a device having two modes of operation: one to treat obesity and the other to treat heartburn/reflux, where the same device is used to for both operations (Forsell; para. [0008]; para. [0036]; para. [0038]). In these operations, stress is applied at different times according to patient activity by the closing of the stoma. Thus, when modified by Forsell, the modified Birk device would similarly be able to treat both obesity and heartburn/reflux, as the stress applied by the Birk device can be titrated for use in either operation. For example, a patient may have initially gotten the Birk device implanted to treat obesity, and thereby treat the metabolic disease of diabetes as taught by Fried. The patient may later develop heartburn/reflux, and therefore operate the Birk device for heartburn/reflux treatment as taught by Forsell. The heartburn/reflux may later be resolved, otherwise treated e.g. by medication, or the problem of obesity/diabetes may take priority over the heartburn/reflux leading to another change in the operation of the modified Birk reference to again be used for treating obesity/diabetes. These changes in operation can be repeated according to the patient’s current needs. Keep in mind that, according to the MPEP, prior art references anticipate a claimed process if the device carries out the process during normal operation (see MPEP 2112.02). Therefore, as according to the Applicant’s own specification page 1 lines 20-27 the application of stress by a device is the only step required in order to cause a natural neurohormonal response to yield the result of treating metabolic disease, the modified Birk reference would thereby be inherently treating metabolic disease in both of the operations. Nevertheless, as the modified Birk reference would be able to treat both obesity and heartburn/reflux as taught by Forsell, the modification of Birk with Forsell would not counteract the purpose of Birk, therefore the combination of Birk, Fried, and Forsell can still be used to teach the claimed invention. 
On page 11 in the second paragraph of the Applicant’s remarks, the Applicant argues that Birk is silent on treating both metabolic disease and decreasing the transit time of intraluminal content, and thus cannot teach the claimed invention. However, the Examiner respectfully disagrees. Firstly, Birk is not used to teach the method of treating metabolic disease, this limitation is taught by Fried. Secondly, even though Birk is silent on decreasing the transit time of intraluminal content, according to the Applicant’s own specification page 1 lines 20-27, this is the human body’s natural neurohormonal response to a stress applied to a portion of the gastrointestinal tract. Thus, as Birk does teach applying stress to the cardiac portion of the upper stomach (pressure applied to cardiac region of stomach by cardiac member 12 in order to induce weight loss) (Birk; abstract, lines 1-9; claim 1, lines 2-4, 7-8), this application of stress would naturally and inherently decrease the transit time of intraluminal content as claimed. Thus, Birk can still be used to teach the claimed invention. 
On page 11 in the third and fourth paragraphs of the Applicant’s remarks, the Applicant argues that the Fried and Forsell references do not teach decreasing the transit time of intraluminal content as claimed, and thus cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. The Fried and Forsell references are not being used to teach this limitation, but rather this limitation is inherently taught by Birk as previously explained, and thus this argument is moot. As explained in the 35 U.S.C. 103 rejection of claim 1 above, the pressure applied to cardiac region of stomach by the Birk cardiac member 12 would also inherently function to decrease the transit time of intraluminal content through another portion of the gastrointestinal tract as claimed, as according to the Applicant’s own specification page 1 lines 20-27 this application of stress by the device is the only step required in order to cause a natural neurohormonal response which yields this result (Birk; abstract, lines 1-9; claim 1, lines 2-4, 7-8). Moreover, according to the MPEP a prior art reference anticipates a claimed process if the device carries out the process during normal operation (see MPEP 2112.02). In this case, as Birk is applying stress to a portion of the gastrointestinal tract during normal operation, Birk would also inherently be causing the body to produce the neurohormonal response to decrease the transit time of intraluminal content as claimed. Thus, Birk can still be used to teach the Applicant’s claimed invention. 
On page 11 in the last paragraph of the Applicant’s remarks, the Applicant argues that the Birk and Fried references do not teach titrating the stress applied based on patient activity, and thus cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. The Birk and Fried references are not being used to teach this limitation, but rather this limitation is being taught by Forsell as previously explained in the rejection of the independent claim 1 above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, as this limitation is taught by Forsell, the combination of Birk, Fried, and Forsell as detailed in the 35 U.S.C. 103 claim 1 rejection above still teaches the claimed invention. 
On page 12 of the Applicant’s remarks, the Applicant argues that the Forsell does not explicitly recite avoiding interfering with the consumption of calories as claimed, and thus cannot be used to teach the claimed invention. However, the Examiner respectfully disagrees. Forsell is performing the claimed action of “titrating the stress applied…according to activity of the patient to regulate caloric intake, wherein said titrating the stress applied is based on the patient’s activity” as recited in the newly amended claim 1, as Forsell teaches that when eating the stoma is then enlarged, which would thereby decrease the stress on the stomach (Forsell; para. [0038]). Applying stress to the stomach makes a patient less likely to want to eat/be able to eat as much. This reduction of stress applied in Forsell would thereby allow for a patient to eat more normally, therefore avoiding satiety from applied stress interfering with the patient’s consumption of calories as claimed in claim 1. Thus, although Forsell does not explicitly recite in detail the result of avoiding interfering with the consumption of calories recited in the claim, since Forsell teaches the same step of titrating stress based on patient activity such that the applied stress is reduced when a patient is eating, the same result would be achieved with Forsell. Thus, Forsell still teaches the claimed invention. 
On page 12 in the last paragraph of the Applicant’s remarks, the Applicant argues that the newly added claim limitation that the titration of stress is based on the patient’s activity to treat metabolic disease is not taught by the current prior art of record. However, the Examiner respectfully disagrees. As previously explained in the paragraph above, Forsell teaches the titration of stress is applied based on the patient’s activity (Forsell; para. [0038]). Moreover, according to the Applicant’s own specification page 1 lines 20-27, it is the human body’s natural neurohormonal response to inherently treat a metabolic disease when a stress applied to a portion of the gastrointestinal tract. Thus, the application of stress by Forsell to the user’s gastrointestinal tract would naturally and inherently treat a metabolic disease (see also MPEP 2112.02), therefore Forsell can still be used to teach the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785       

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785